United States Bankruptcy Appellate Panel
                              FOR THE EIGHTH CIRCUIT

                                      ____________

                                       98-6026MN
                                      ____________

In re: David A. Russ                         *
                                             *
       Debtor                                *
                                             *
Kevin J. Lamson                              *
                                             *
       Appellant                             *       Appeal from the United States
                                             *       Bankruptcy Court for the
                                             *       District of Minnesota
                v.                           *
                                             *
David A. Russ                                *
                                             *
       Appellee                              *

                                      ____________

                                 Submitted: June 9, 1998
                                   Filed: July 7, 1998
                                     ____________

Before KOGER, Chief Judge, SCHERMER and SCOTT, Bankruptcy Appellate Panel
Judges.
                              ____________

PER CURIAM.

      Kevin J. Lamson timely appeals from a bankruptcy court1 order that denied his
motion seeking sanctions against the debtor, David A. Russ, and the debtor’s attorneys, Faye



       1
         The Honorable Nancy C. Dreher, United States Bankruptcy Judge for the District of
Minnesota.
Knowles and David Marshall, under Fed. R. Bankr. P. 9011 and requesting an order directing
the debtor and his attorneys to show cause why they should not be held in contempt of court,
and that ordered Lamson to pay the reasonable expenses and attorney’s fees incurred by the
debtor and his attorneys in opposing his motion. We affirm based on the thorough and well-
reasoned opinion of the bankruptcy court. The bankruptcy court’s order is based on findings
of fact that are not clearly erroneous and no error of law appears. See 8th Cir. R. 47B; 8th Cir.
BAP Local R. 8001A(b)(4).

       Affirmed.

       A true copy.

              Attest.

                        CLERK, U.S. BANKRUPTCY APPELLATE PANEL, EIGHTH
                        CIRCUIT




                                               2